OPINION
MACY, Justice.
Appellant Mark Edward Wayt appeals from his conviction for the wrongful disposition of a drilling bit.
We reverse.
Appellant presents the following issues for our review:
I. Whether an instruction permitting an inf[er]ence of guilty knowledge from the possession of recently stolen property should be given in the absence of corroborative evidence tending to prove Defendant’s guilt; and whether under the facts of this ease, the jury could possibly find corroboration.
II. Whether the court erred in refusing either or both requested instructions that presented the Defendant’s theory of the case, i.e. that Defendant’s conceded possession of stolen property was compatible with innocence.
On August 14, 1989, Darrel Aanestad placed two new drilling bits in a fenced storage area near Casper, Wyoming. One week later, Aanestad returned to the storage area and discovered that the drilling bits were gone. Aanestad informed the sheriff’s department that the bits were missing and placed a notice in the newspaper stating that they were stolen. On August 19, 1989, Appellant approached James Anderson, President of Anderson Seismograph Bit Service, at his place of business in Casper and asked him if he wanted to buy a new drilling bit. Anderson had previously purchased used drilling bits from Appellant. Appellant showed the bit to Anderson and offered to sell it for $1,500. Anderson agreed to purchase the bit for $1,400. The suggested retail price for the bit was $5,138. At Appellant’s trial, Anderson testified that he could have sold the bit for approximately $3,000 and that it was not unusual for secondhand bits to be sold for an amount less than the suggested retail price.
The week after Anderson purchased the bit, he saw Aanestad’s notice in the newspaper, and he called Aanestad. The serial numbers on the bit Anderson purchased from Appellant matched the numbers from one of the missing bits. The police arrested Appellant, and he was charged with larceny in violation of Wyo.Stat. § 6-3-402 (1988) and with the wrongful disposition of property in violation of Wyo.Stat. § 6-3-403 (1988). The larceny charge was dismissed, and a jury found Appellant guilty of the wrongful disposition of property. The district court sentenced Appellant to the Wyoming State Penitentiary for a minimum of three years and a maximum of five years.
While the issues Appellant submitted for our review focus on an instruction which the district court gave to the jury and on an instruction which the district court refused to give to the jury, Appellant also argues that the evidence presented at the trial is insufficient to sustain his conviction because the State did not prove Appellant knew, believed, or had reasonable cause to believe that the bit was stolen. Because *804that issue is dispositive, we will not address the issues relating to the jury instructions.
When reviewing a conviction to determine if it is supported by sufficient evidence, we examine all the evidence in the light most favorable to the State. Roose v. State, 759 P.2d 478 (Wyo.1988).
“[I]t is not whether the evidence establishes guilt beyond a reasonable doubt for us, but rather whether it is sufficient to form the basis for a reasonable inference of guilt beyond a reasonable doubt to be drawn by the jury when the evidence is viewed in the light most favorable to the State.
* * # * * *
“It is not our function to weigh the evidence for a determination as to whether or not it is sufficient to establish guilt beyond a reasonable doubt. We have consistently held that even though it is possible to draw other inferences from the evidence presented, it is the responsibility of the jury to resolve conflicts in the evidence.” Broom v. State, Wyo., 695 P.2d 640, 642 (1985) (citations omitted).
Roose, 759 P.2d at 487.
Section 6-3-403(a) provides in pertinent part:
(a) A person who buys, receives, conceals or disposes of property which he knows, believes or has reasonable cause to believe was obtained in violation of law is guilty of:
(i) A felony punishable by imprisonment for not more than ten (10) years, a fine of not more than ten thousand dollars ($10,000.00), or both, if the value of the property is five hundred dollars ($500.00) or more * * *[.]
Pursuant to that provision, the State had the burden of proving (1) that Appellant bought, received, concealed, or disposed of property (2) which he knew, believed, or had reasonable cause to believe was obtained in violation of law and (3) that the value of the property was more than $500. Capshaw v. State, 737 P.2d 740 (Wyo.1987).
We have previously discussed inferences which may be relied upon to support a conviction for the wrongful disposition of property. In Harley v. State, 737 P.2d 750, 753 (Wyo.1987), we approved of the following jury instruction which the appellant claimed violated his due process rights:
“Possession of recently stolen property is not of itself sufficient to permit a finding that the Defendant is guilty of the crime charged. However, possession of recently stolen property, if not satisfactorily explained, is ordinarily a circumstance from which the Jury may reasonably draw the inference and find, in the light of surrounding circumstances shown by the evidence in the case, that the person in possession knew the property had been stolen, and, is also a circumstance from which the jury may reasonably draw the inference that the person in possession not only knew it was stolen property, but also participated in some way in the theft of the property.
“Although possession is a strong circumstance tending to show guilt, there must be corroborative evidence tending to prove Defendant’s guilt. However, this corroborative evidence need only be slight. As corroboration, you may consider whether the Defendant had the opportunity to commit the crime charged, his conduct, his false or contradicting statements, if any, or other statements he may have made with reference to the property and any other evidence which tends to connect him with the crime.
“If you find beyond a reasonable doubt from the evidence that the property was stolen, and that, while recently stolen, the property was in the possession of the Defendant, you may, from those facts, draw the inference not only that the property was possessed by the Defendant with knowledge that it was stolen, but also that Defendant participated in some way in the theft, unless such possession by the Defendant is explained to the satisfaction of the Jury by other facts and circumstances in evidence of the case.”
In Tageant v. State, 673 P.2d 651 (Wyo.1983), we addressed the issue of sufficiency *805of the evidence in a case which involved the receipt of stolen drilling bits. In that case, the record showed that on three different occasions the appellant attempted to buy drilling bits. Shortly after each of the appellant’s inquiries, the bits were stolen. After each theft, the appellant was in possession of the bits when he attempted to sell them. At his trial, the appellant did not testify, and he did not present any evidence which explained his possession of the stolen property. On appeal, the appellant challenged the sufficiency of the evidence demonstrating that he had knowledge that the bits were stolen. This Court stated that naked possession of stolen property was not enough to give rise to the inference that the possessor had the requisite guilty knowledge needed to sustain a conviction. The Court went on to hold:
There must be some other evidence of circumstances surrounding possession of stolen property of sufficient weight and credibility from which * * * a reasonable juror could find beyond a reasonable doubt that the accused knew the property was stolen at the time it was received or concealed by him.
Id. at 654. The Court listed the following circumstances which, when combined with an unexplained possession of stolen property, have been held to be sufficient to support a finding of guilty knowledge:
(a) attempts to dispose of the property at an amount considerably below its fair value; (b) an unusual manner of acquisition or dealing with the property; (c) knowledge of the accused beforehand of the location, nature, or value of the property later stolen; (d) prior possession of other stolen property by the accused; (e) the relative length of time between the theft and fact of possession; (f) admissions or contradictory or evasive statements by the accused; and (g) other incriminating evidence and circumstances surrounding the entire incident.
Id. at 655. The Court upheld the appellant’s conviction because of the appellant’s prior knowledge of the stolen property, the relatively short period of time between the appellant’s acquisition of knowledge about the bits and the thefts, and, as to each subsequent charge, the appellant’s prior possession of stolen property. Id. at 656.
In this case, Appellant did not testify at his trial, and he did not present any evidence which explained his possession of the bit. Unlike in Tagecmt, however, the State did not prove by corroborating evidence that Appellant knew, believed, or had reasonable cause to believe that the bit was obtained in violation of law. The record does not show that Appellant acquired or disposed of the bit in an unusual manner. In addition, the State did not prove that Appellant had prior knowledge of the location, nature, or value of the bit or that Appellant had prior possession of other stolen property. The State attempts to make hay out of the fact that Appellant tried to sell the bit for $1,500 when its suggested retail price was $5,138. That discrepancy does not corroborate the claim that Appellant knew the bit was stolen because Anderson testified that it was not unusual for secondhand bits to be sold for an amount considerably less than the suggested retail price.1
The State also argues that Appellant falsely told Anderson that the bit came from Texas. The State relies upon the following statements given by Anderson at the trial:
Q. Did you ask him where he had gotten the bit?
A. Yes, vaguely. He said he had been on a trip to Texas, whether or not he said he brought it back from Texas with him, I don’t honestly remember.
Q. So you are a little bit hazy on that conversation?
A. Yes, right.
Q. What did you say, as near as you can recall, at that point in time where you asked him where did you get this bit?
*806A. He said he had been in Texas, and that was about it. I said, Okay.
Q. And that was the response that he had been in Texas was in direct response to your question, where did you get this bit?
A. As I remember, yes.
Anderson’s testimony simply does not indicate that Appellant made any incriminating, evasive, or contradictory statements.
Finally, the State contends that the conclusion that Appellant knew the bit was stolen was corroborated by the fact that he sold the bit soon after it was removed from the storage area. The fact that the period of time between Aanestad’s placement of the bit in the storage area and Appellant's sale of the bit was only five days, by itself, is not enough to establish Appellant’s guilty knowledge. We hold that the evidence is insufficient to support the conclusion that Appellant knew, believed, or had reasonable cause to believe that the bit was obtained in violation of law. Therefore, we reverse Appellant’s conviction for the wrongful disposition of property.
Reversed.
CARDINE, J., filed a dissenting opinion in which GOLDEN, J., joined.
GOLDEN, J., filed a dissenting opinion in which CARDINE, J., joined.

. One definition of secondhand is: "received from or through an intermediary rather than directly from the source." Webster’s Third New International Dictionary 2051 (1961). Hence, an object can be both new (unused) and secondhand.